ORDER

PER CURIAM.
Allen Robinson-Bey appeals the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentia-ry hearing. Robinson-Bey argues he was denied his right to effective assistance of trial counsel. We find the motion court’s findings and conclusions are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).